Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-15, and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Luo et al. (Non-Patent Literature: “Maximizing Process Performance with Maze, Uber’s Funnel Visualization Platform;” Yujua Luo and Jerome Cukier; August 16, 2018; taken from: https://eng.uber.com/maze/; last accessed on 11/08/2021).

Regarding Claim 1 and 11, Luo discloses a system comprising: 
a memory to store data, the data stored as a plurality of sequences, wherein each sequence of the plurality of sequences corresponds to a respective user, and each sequence of the 
a processor (Fig. 7, client, server, etc.) to perform a query on the data to identify which users performed a series of particular events, the series of particular events being defined by the query, and the series of particular events including a target event; 
wherein the processor is to perform the query by performing operations including:
obtaining information that indicates, for each sequence of the plurality of sequences, whether or not the sequence includes the target event (Section “Entering the Maze” and under “Presentation” see Fig. 2 “Event Selection,” Luo); 
using the information to identify a subset of the plurality of sequences for which each sequence of the subset of the plurality of sequences includes the target event (Under section “Presentation” see: “we can use the UI to refine the results we need. For instance, as depicted in Figure 3, we can filter for the events we want represented on the screen;” Lou); and 
searching for the series of particular events in each sequence of the subset of the plurality of sequences (Under section “Presentation” see: “In fact, our UI lets us do all kinds of filtering and exploration. For instance, we can apply “sequence filters” to keep only sequences that have certain events in a given order. We can also narrow our sunburst to user sessions during which a successful data query is followed by an error on the same query. This type of specification lets us explore possible pain points during the driver sign-up experience, enabling us to understand what went wrong and determine how we can fix it for future users;” Luo). 

searching each sequence of the plurality of sequences for the target event (Under section “Presentation” see: “From there, we can use the UI to refine the results we need. For instance, as depicted in Figure 3, we can filter for the events we want represented on the screen. In fact, our UI lets us do all kinds of filtering and exploration. For instance, we can apply “sequence filters” to keep only sequences that have certain events in a given order. We can also narrow our sunburst to user sessions during which a successful data query is followed by an error on the same query. This type of specification lets us explore possible pain points during the driver sign-up experience, enabling us to understand what went wrong and determine how we can fix it for future users;” and Fig. 3: “Search by event type;” Luo); and 
for each sequence of the plurality of sequences: recording whether or not the target event was found in the sequence (Under section “Presentation” see: “From there, we can use the UI to refine the results we need. For instance, as depicted in Figure 3, we can filter for the events we want represented on the screen. In fact, our UI lets us do all kinds of filtering and exploration. For instance, we can apply “sequence filters” to keep only sequences that have certain events in a given order. We can also narrow our sunburst to user sessions during which a successful data query is followed by an error on the same query. This type of specification lets us explore possible pain points during the driver sign-up experience, enabling us to understand what went wrong and determine how we can fix it for future users;” and Fig. 3: “Search by event type;” Luo). 

traversing the sequence event-by-event in time consecutive order of the events, the traversing including first searching for a first event of the series of the events, and if the first event is found, then continuing the traversing searching next for a second event of the series of events (Section “Presentation;” Luo). 

Regarding Claims 4 and 14, Luo discloses a system of claim 11, wherein the processor is further to: 
count how many sequences of the subset of sequences includes the series of particular events (Section “Entering the Maze: To better understand the sign-up process, we built Maze, a tool to visualize aggregated sequences of events, enabling us to answer questions such as: How many drivers went through event A? How many went through event A, then event B? How many went through event A, then event C? How many went through event A, then B, then D? How many went through event A, then B, then D, but not C? Answering these questions through traditional means (for instance, a SQL query) is cumbersome and error-prone. Instead, our tool finds the size of every sequence of events and represents the entire funnel visually;” Luo); and 
count how many sequences of the subset of the sequences includes a first event of the series of particular events and not a subsequent second event of the series of particular events (Section “Entering the Maze: To better understand the sign-up process, we built Maze, a tool to visualize aggregated sequences of events, enabling us to answer questions such as: How many drivers went through event A? How many went through event A, then event B? How many went 

Regarding Claims 5 and 15, Luo discloses a system of claim 11, wherein the target event is a first event of the series of particular events (Section “Entering the Maze: To better understand the sign-up process, we built Maze, a tool to visualize aggregated sequences of events, enabling us to answer questions such as: How many drivers went through event A? How many went through event A, then event B? How many went through event A, then event C? How many went through event A, then B, then D? How many went through event A, then B, then D, but not C? Answering these questions through traditional means (for instance, a SQL query) is cumbersome and error-prone. Instead, our tool finds the size of every sequence of events and represents the entire funnel visually;” Luo). 

Regarding Claims 7 and 17, Luo discloses a system of claim 11, wherein the processor is further to: 
receive x queries over time (Under Presentation: “Figure 3. In this visualization, we look for events whose names end with START, SUCCESS, or FAILURE. When we add this filter, the shape of the sunburst becomes very different;” Luo); 
identify a candidate event that is present in each of at least y.ltoreq.x of the x queries (Under Presentation: “Figure 3. In this visualization, we look for events whose names end with 
in response to the candidate event being present in each of at least y of the x queries: search each sequence of the plurality of sequences for the candidate event and, for each sequence of the plurality of sequences, record whether or not the candidate event was found in the sequence (Under Presentation: “From there, we can use the UI to refine the results we need. For instance, as depicted in Figure 3, we can filter for the events we want represented on the screen. In fact, our UI lets us do all kinds of filtering and exploration. For instance, we can apply “sequence filters” to keep only sequences that have certain events in a given order. We can also narrow our sunburst to user sessions during which a successful data query is followed by an error on the same query. This type of specification lets us explore possible pain points during the driver sign-up experience, enabling us to understand what went wrong and determine how we can fix it for future users;” Luo). 
Regarding Claims 8 and 18, Luo discloses a system of claim 17, wherein the candidate event is always a first event in each of the queries in which the candidate event is present (Under section “Presentation:” “The center rings of the sunburst are made up of multiple arcs, representing the first events of all the sequences, and can end up in one ring if all sequences start from the same event. Then, for each extra step, we draw a ring made of one or several arc segments, with each segment corresponding to a specific event and sized proportionally to the sequences that correspond to that event;” Luo).
Regarding Claims 9 and 19, Luo discloses a system of claim 11, wherein for each sequence of the plurality of sequences, the respective set of events recorded by the sequence are we visualized the driver sign-up experience as a simple series of chronological steps in a fixed order;” Luo). 
Regarding Claims 10 and 20, Luo discloses a system of claim 19, wherein each sequence of the plurality of sequences corresponds to a different user (Under section “Storage and aggregation” see: “a “session” can be a rider trip, a website visit, an sign-up procedure for a new driver, or any of the many real user interactions with our platform;” Luo), and wherein each event is recorded as one or more numerical values (Fig. 6: “20%,” “57%,” and “43%;” Luo).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (Non-Patent Literature: “Maximizing Process Performance with Maze, Uber’s Funnel Visualization Platform;” Yujua Luo and Jerome Cukier; August 16, 2018; taken from: https://eng.uber.com/maze/; last accessed on 11/08/2021) in view of Parthasarathy Selvaraj (US 2010/0169322).
Regarding Claims 6 and 16, Luo discloses all the limitations as discussed above including: wherein the target event is a first target event, wherein the series of particular events also includes a second target event, wherein the information indicates, for each sequence of the plurality of sequences, whether or not the sequence includes the first target event, wherein the processor is to obtain a second information that indicates, for each sequence of the plurality of sequences, whether or not the sequence includes the second target event, wherein the second information is also used to identify the subset of the plurality of sequences, and wherein each sequence of the subset of the plurality of sequences includes both the first target event and the second target event (Sections “Presentation” and “Reaching the center of the maze: first wins;” Luo). However, Luo does not expressly disclose a first and second bitmap.  Selvaraj discloses a first bitmap and a second bitmap.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Luo by incorporating the first and second bitmap, as disclosed by Selvaraj, in order to provide a compact method to represent the state of data, to track data, and to further locate unallocated bit ([0001] and [0003], KSR International Co. v. Teleflex Inc., 82 USPQ 1385, 1396 (US 2007); MPEP § 2143.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA B COLAN whose telephone number is (571)272-2752.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GIOVANNA B COLAN/Primary Examiner, Art Unit 2165
November 8, 2021